Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4, 5, 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barczak (US 2010/0231588 A1).
As per claim 1, Barczak discloses a method for executing a game by a computing system that uses a central processing unit (CPU) and graphics processing unit (GPU) for generating video frames [0004], comprising: processing a draw call for a video frame of the video frames by the CPU; writing one or more commands for the draw call to a command buffer at a bind time [0054]; writing asset aware data (AAD) associated with the draw call to the command buffer at the bind time, the AAD being associated with an asset to be used by the draw call to draw the video frame [0054]; loading to a system memory, at the bind time, one or more level of detail (LOD) data of the asset to be used by the draw call from an asset store, wherein the AAD uses minimum LOD data for the asset to enable execution of the draw call ([0012], [0016]); wherein the draw call is processed based on an amount of the one or more LOD data that has been loaded into the system memory [0031].
As per claim 4, Barczak discloses the method of claim 1, further comprising: skipping execution of the draw call for the video frame to avoid a stall in the GPU (inherent feature). 
As per claim 5, Barczak discloses the method of claim 1, further comprising: receiving a notification of the amount of the one or more LOD data that has been loaded into the system memory [0031].
As per claim 8, Barczak discloses the method of claim 1, further comprising: determining by the GPU the amount of the one or more LOD data that has been loaded into the system memory at a draw time for the video frame [0031].
As per claim 10, Barczak discloses a non-transitory computer-readable medium storing a computer program for executing a game by a computing system that uses a central processing unit (CPU) and graphics processing unit (GPU) for generating video frames [0004], the computer-readable medium comprising: program instructions for processing a draw call for a video frame of the video frames by the CPU [0004]; program instructions for writing one or more commands for the draw call to a command buffer at a bind time 0054]; program instructions for writing asset aware data (AAD) associated with the draw call to the command buffer at the bind time, the AAD being associated with an asset to be used by the draw call to draw the video frame [0054]; program instructions for loading to a system memory, at the bind time, one or more level of detail (LOD) data of the asset to be used by the draw call from an asset store, wherein the AAD uses minimum LOD data for the asset to enable execution of the draw call ([0012], [0016]); wherein the draw call is processed based on an amount of the one or more LOD data that has been loaded into the system memory [0031].
As per claim 13, Barczak discloses the non-transitory computer-readable medium of claim 10, further comprising: program instructions for skipping execution of the draw call for the video frame to avoid a stall in the GPU (inherent feature).
As per claim 14, Barczak discloses the non-transitory computer-readable medium of claim 10, further comprising: program instructions for receiving a notification of the amount of the one or more LOD data that has been loaded into the system memory [0031].
As per claim 16, Barczak discloses a computing system for executing a game to generate video frames [0004], comprising: a central processing unit (CPU) configured for executing the game, the CPU processing a draw call for a video frame of the video frames, the draw call including commands; a command buffer configured for storing asset aware data (AAD) and the commands for the draw call, the AAD and the commands being written into the command buffer by the CPU at a bind time [0054], the AAD being associated with an asset to be used by the draw call to draw the video frame, wherein the AAD uses minimum level of detail (LOD) data for the asset to enable execution of the draw call [0054]; an asset store configured for storing a plurality of assets of the game including one or more LOD data for the asset used by the draw call ([0012], [0016]); a system memory configured for storing the one or more LOD data for the asset used by the draw call, loading of the one or more LOD data for the asset from the asset store to the system memory beginning at the bind time; and a graphics processing unit (GPU) configured for executing the commands of the draw call for the video frame, wherein the draw call is processed based on an amount of the one or more LOD data that has been loaded into the system memory [0031].
As per claim 19, Barczak discloses the computing system of claim 16, wherein the GPU is configured to skip execution of the draw call for the video frame to avoid a stall in the GPU (inherent feature).
As per claim 20, Barczak discloses the computing system of claim 16, wherein the GPU is configured to determine the amount of the one or more LOD data that has been loaded into the system memory at or before a draw time for the video frame [0054].

Allowable Subject Matter
4.	Claims 2, 3, 6, 7, 9, 11, 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 102(a)(1), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claim 2. The method of claim 1, further comprising: sending from the GPU an emergency load request to an asset store controller to load the minimum LOD data for the asset to system memory; and executing by the GPU the draw call for the video frame using the minimum LOD data.
As per claim 3, the method of claim 1, further comprising: loading a proxy asset to the system memory when the proxy asset is not stored in system memory; and executing by the GPU the draw call for the video frame using the proxy asset that is stored in system memory.
As per claim 6, the method of claim 1, further comprising: sending a query for the amount of the one or more LOD data that has been loaded into the system memory from the GPU to an asset store controller; and receiving at the GPU the amount of the one or more LOD data that has been loaded into the system memory from the asset store controller.
As per claim 7, the method of claim 1, further comprising: executing by the GPU a conditional command in the command buffer to send a query for the amount of the one or more LOD data that has been loaded into the system memory from the GPU to an asset store controller; and receiving at the GPU the amount of the one or more LOD data that has been loaded into the system memory from the asset store controller.
As per claim 9, the method of claim 1, further comprising: determining by the GPU the amount of the one or more LOD data that has been loaded into the system memory before a draw time for the video frame; and executing the draw call by the GPU before the draw time for the video frame. 
As per claim 11, the non-transitory computer-readable medium of claim 10, further comprising: program instructions for sending from the GPU an emergency load request to an asset store controller to load the minimum LOD data for the asset to system memory; and program instructions for executing by the GPU the draw call for the video frame using the minimum LOD data.
As per claim 12, the non-transitory computer-readable medium of claim 10, further comprising: program instructions for loading a proxy asset to the system memory when the proxy asset is not stored in system memory; and program instructions for executing by the GPU the draw call for the video frame using the proxy asset that is stored in system memory.
As per claim 15, the non-transitory computer-readable medium of claim 10, further comprising: program instructions for sending a query for the amount of the one or more LOD data that has been loaded into the system memory from the GPU to an asset store controller; and receiving at the GPU the amount of the one or more LOD data that has been loaded into the system memory from the asset store controller.
As per claim 17, the computing system of claim 16, wherein the GPU is configured to send from the GPU an emergency load request to an asset store controller to load the minimum LOD data for the asset to system memory; and wherein the GPU is configured to execute the draw call for the video frame using the minimum LOD data.
As per claim 18, the computing system of claim 16, wherein the GPU is configured to load a proxy asset to the system memory when the proxy asset is not stored in system memory; and wherein the GPU is configured to execute the draw call for the video frame using the proxy asset that is stored in system memory.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale






/Ronald Laneau/
Primary Examiner, Art Unit 3715